Derbigny, J.
delivered the opinon of the court.* The plaintiff and appellee, has brought to New-Orleans forty hogsheads of tobacco, con. signed to the defendants; They received it, and refused to pay freight.—-Being sued by the carrier, they answer:
That they are not liable to be sued in their capacity of consignees ;
That the tobacco was damaged by the plantiffi,
In support of their first plea, they contend that, *13this beinsr a demand founded on a contract en- ° ... tered into in Kentucky, the original parties alone can be called upon to perform it. They further offered to plead, that the case having originated out of the limits of the parish of New-Orleans, that court has no jurisdiction over it.
Carleton for the plaintiff, Hennen for the defendant.
The answer to both these positions is, that, by taking the tobacco, the defendants impliedly contracted the obligation to pay the freight of it; and this is the obligation on which they are sued.
As to the damage complained of, the plaintiff has satisfactorily proved that it did not happen while the tobacco was under his care. He even went further than there was occasion for, by shewing that it was done, while the tobacco was in the store out of which he received it.
It is, therefore ordered, adjudged and decreed thai the judgment of the parish court be affirmed with costs.

 Mathews, J. did not join in this opinion, being related by affinity to one of t!ie defendants.